DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 11/11/2020.
Claims 1-20 are pending.
Drawings
Color photographs and color drawings (See colored drawings filed on 11/11/20) are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,768,022 to Miga et al. (hereafter, “Miga”).
With regard to claim 18 Miga discloses a system of determining a tumor volume from image data obtained from a functional scanner (col. 5 line 65 to col. 6 line 4 and the process further at col. 6 lines 9-40), the system comprising one or more hardware processors (col. 17 lines 10-61) configured to: identify a portion within a region of interest corresponding to a liver that varies in intensity with its corresponding neighboring portion by a threshold (col. 33 lines 25-40); and determine a volume of the portion without identifying a boundary of the portion (see Fig. 14; starting at col. 32 with Example 2, col3. 33 lines 39-58, see tumors 1-6 being identified without identifying a boundary of that portion). Miga does not expressly state that the volume of the portion is identified without identifying a boundary of that portion. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Miga’s reference to have state specifically that the volume is determined without the boundary. The suggestion/motivation for doing so would have been to allow for the tumors to be easily segmented with a simple region growing algorithm, as suggested by Miga at col. 33.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to obtain the invention as specified in claim 18. 

Claim 1-4, 8-14, 16-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,768,022 to Miga et al. (hereafter, “Miga”) in combination with US 2018/0276821 to Lin et al. (hereafter, “Lin).
With regard to claim 1 Miga discloses similar to claim 18, a system for determining a tumor from image data obtained from a functional scanner, the system comprising one or more hardware processors configured to: determine a region of interest corresponding to an anatomical feature from image data taken at a first time (col. 17 lines 10-17); identify a portion within the region of interest that varies in intensity with its corresponding neighboring portion by a threshold (col. 33 lines 25-40); fit a shape from the identified portion that corresponds to a suspected tumor mass (Fig. 14 and its’ respective sections in the description). 
Miga discloses in the background that “Image-guided surgery (IGS) involves patient-specific anatomical images pre-operatively acquired that spatially localize pathology, digitization technology that allows the identification and tracking of targeted points of interest in a patient's physical space in an operating room (OR), and alignments of the patient-specific images to the patient's physical space in the OR such that the digitization technology can be referenced to the patient-specific images and used for guidance during surgery”. However, Miga does not expressly state to track the fitted shape over time with image data obtained at a second time of the same anatomical feature; and determine that the fitted shape corresponds to a tumor based on the tracking. Lin teaches starting at paragraph [0011] that “Another type of treatment for liver tumors in ultrasound images is to track liver tumors in consecutive CEUS images. Due to human respiration and motion, jitter of an operator and the like, the tumors in the ultrasound images will often change locations and sizes, and sometimes they will be blocked, causing the grayscale of the tumors to change or even disappear. Most of the methods in this field perform tracking by region matching via various features or slight disturbances.” And, continuing at paragraph [0055] where shape of the lesion is determined, and onto paragraphs [0069-0073].
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Miga’s reference to have state specifically that the lesion is being tracked in a different image/frame at a different time to eventually determine the fitted shape. The suggestion/motivation for doing so would have been to determine location of the lesion for focal liver lesion because it often changes locations and sizes, as suggested by Lin at paragraph [0011]. Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Lin with Miga obtain the invention as specified in claim 1.

With regard to claim 2 Miga discloses wherein the one or more hardware processors are further configured to determine a volume of the tumor without identifying a boundary of the tumor (see Fig. 14; starting at col. 32 with Example 2, col3. 33 lines 39-58, see tumors 1-6 being identified without identifying a boundary of that portion). Miga does not expressly state that the volume of the portion is identified without identifying a boundary of that portion. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Miga’s reference to have state specifically that the volume is determined without the boundary. The suggestion/motivation for doing so would have been to allow for the tumors to be easily segmented with a simple region growing algorithm, as suggested by Miga at col. 33.
With regard to claim 3 Miga discloses wherein the volume of the tumor is further determined based on a concentration of isotope intensities corresponding to functioning tissue (col. 33 lines 25-40, Fig. 14).
With regard to claim 4 Miga discloses wherein the volume of the tumor is further determined based on subtracting a functioning tissue volume in a shape including the tumor from the shape's volume (paragraph [0106]).
With regard to claim 8 and 9, Miga discloses to pre-process the image data, wherein the pre-processing comprises at least one or more of: boosting resolution, sharpening, slicing, or dicing (col. 21 lines 40-52, col. 27 lines 5-16, and so on).
With regard to claim 10 Miga discloses wherein the one or more hardware processors are further configured to display results of the determination (displaying is disclosed throughout the reference, col. 40 lines 10-20, col. 51 lines 56-60, etc.
With regard to claim 11, claim 11 is rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claim 11, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
With regard to claim 12, claim 12 is rejected same as claim 2 and the arguments similar to that presented above for claim 2 are equally applicable to claim 12, and all of the other limitations similar to claim 2 are not repeated herein, but incorporated by reference.
With regard to claim 13, claim 13 is rejected same as claim 3 and the arguments similar to that presented above for claim 3 are equally applicable to claim 13, and all of the other limitations similar to claim 3 are not repeated herein, but incorporated by reference.
With regard to claim 14, claim 14 is rejected same as claim 4 and the arguments similar to that presented above for claim 4 are equally applicable to claim 14, and all of the other limitations similar to claim 4 are not repeated herein, but incorporated by reference.
With regard to claim 16, claim 16 is rejected same as claim 8 and the arguments similar to that presented above for claim 8 are equally applicable to claim 16, and all of the other limitations similar to claim 8 are not repeated herein, but incorporated by reference.
With regard to claim 17 Miga discloses liver throughout the reference, col. 17 lines 10-17, for example. 
With regard to claims 19-20 Miga in combination with Lin discloses wherein the volume is confirmed as a tumor based on fitting a shape from the identified portion (Miga does this by evaluating errors in view of ground truth, col. 41 Table 3, and table 5 at col. 43, see col. 42 lines 37-49), and wherein the volume is further confirmed as the tumor based on tracking the portion over time (Lin at paragraphs [0011-0014 and [0038, 0046]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,768,022 to Miga et al. (hereafter, “Miga”) in combination with US 2018/0276821 to Lin et al. (hereafter, “Lin), further in view of US 2015/0078640 to Guo et al. (hereafter, “Guo”).
With regard to claims 5-6 Miga in combination with Lin discloses a system of claim 1. Miga illustrates in Fig. 14 and discloses at its respective sections in the reference that that shape is identified at position of the targets within the liver phantom. However, Miga does not expressly state that the shape is of 3D ellipsoid or tubular shape. Guo teaches the shape of the marker, for example, as dotted ellipse and other shapes alike, paragraph [0077], Figure 5. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Miga’s or Lin’s reference to have specific shape be fitted of the Guo’s reference. The suggestion/motivation for doing so would have been to compute topographical effects for local regions, as suggested by Guo at paragraphs [0050 and 0077].
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Guo with Miga and Lin to obtain the invention as specified in claims 5-6. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,768,022 to Miga et al. (hereafter, “Miga”) in combination with US 2018/0276821 to Lin et al. (hereafter, “Lin), further in view of US 2016/0217262 to Sharbell et al. (hereafter, “Sharbell”).
With regard to claims 7 and 15 Miga in combination with Lin discloses a system of claim 1. However, neither Miga nor Lin expressly discloses to determine that the fitted shape corresponds to a blood vessel or a cyst. Sharbell teaches that the fitted shape corresponds to a blood vessel or a cyst, paragraph [0017]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Miga’s or Lin’s reference to have specific shape correspond to cyst or vessel of the Sharbell’s reference. The suggestion/motivation for doing so would have been to have assessing the risk of malignancy for common benign masses such as cysts when shadow is common in tumors, as suggested by Sharbell at paragraph [0017].
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Sharbell with Miga and Lin to obtain the invention as specified in claims 7 and 15. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669